DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss, filed October 4, 2011, requesting that the Complaint be dismissed.
In its Motion to Dismiss, Defendant's attorney, Lindsay Kandra, Assistant County Attorney, wrote:
  "On September 8, 2011, Plaintiff's attorney [W. Scott Phinney] contact Defendant and indicated that Plaintiff was going to withdraw this appeal. However, as Plaintiff has not taken any affirmative steps with the court to withdraw the case, Defendant is now requesting that this appeal be dismissed due to Plaintiff's failure to comply with the discovery order."
(Def's Mot to Dismiss at 1-2.) On August 23, 2011, the court granted Defendant's Motion for Discovery, ordering Plaintiff to submit requested documents to Defendant no later than September 9, 2011, or state in writing why the requested documents could not be submitted to Defendant and granting Defendant's request to inspect the property and ordering that the inspection occur no later than September 9, 2011. Defendant's Motion to Dismiss states that "[a]s of the date of this Motion [October 4, 2011], Plaintiff has neither produced the documents nor allowed for inspection of the property." (Id. at 1.)
Plaintiff did not file a response to Defendant's Motion to Dismiss nor file any other written communication with the court in response to the court's Order. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of October 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron October 18, 2011. The Court filed and entered this documenton October 18, 2011. *Page 1